Case 3:09-cv-04980-SI Document 118-5 Filed 05/07/19 Page 1 of 47




                 Exhibit 5
         Case 3:09-cv-04980-SI
Case 3:09-md-02100-DRH         Document
                         Document 2186 118-5    Filed 05/07/19
                                        Filed 12/16/11   Page 1 Page
                                                                of 46 2Page
                                                                        of 47 ID #23708




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF ILLINOIS


                                                    )
  IN RE: YASMIN AND YAZ                             )      3:09-md-02100-DRH-
  (DROSPIRENONE) MARKETING, SALES                   )      PMF
  PRACTICES AND PRODUCTS LIABILITY                  )
  LITIGATION                                        )      MDL No. 2100


  This Document Relates to:

  ALL CASES

                    CASE MANAGEMENT ORDER NUMBER 51

                    Regarding Motions to Exclude Testimony of
                     Dr. Bercy-Roberson and of Dr. Disciullo
                        (MDL 2100 Docs. 2110 and 2017)

                           I.     INTRODUCTION

        Defendants Bayer HealthCare Pharmaceuticals Inc. and Bayer Pharma AG

  (Bayer) move to exclude certain testimony of plaintiffs’ experts, Gabrielle Bercy-

  Roberson, M.D., (Doc. 2110) and Anthony Discuillo, M.D., (Doc. 2017), as Bayer

  believes their purported opinions fail to meet the requirements for admissibility

  under Fed. R. Evid. 702 and Daubert v. Merrell Dow Pharms., 509 U.S. 579

  (1993)).   Familiarity with the underlying proceedings is presumed. For the

  following reasons, the Court DENIES Bayer’s motions (Docs. 2110 and 2017).




                                     Page 1 of 46
         Case 3:09-cv-04980-SI
Case 3:09-md-02100-DRH         Document
                         Document 2186 118-5    Filed 05/07/19
                                        Filed 12/16/11   Page 2 Page
                                                                of 46 3Page
                                                                        of 47 ID #23709




                               II.    BACKGROUND

           This multidistrict litigation (MDL) relates to the manufacture, marketing,

  and sale of the prescription pharmaceuticals known as YAZ and Yasmin.1 YAZ

  and Yasmin, which are manufactured, marketed, and sold by Bayer, are members

  of a class of prescription medicines known as combined hormonal oral

  contraceptives (COCs), which contain an estrogen and a progestin component

  (Doc. 2090, p. 6). The vast majority of COC’s, including YAZ and Yasmin, contain

  the same type of estrogen – ethinyl estradiol (EE) (Doc. 2090, p. 6).2 In contrast

  to estrogen, the progestins in COCs are of many types. The progestin in YAZ and

  Yasmin is a newer type of progestin known as drospirenone (DRSP) (Doc. 2090,

  p. 6).

           DRSP-containing COCs are known as “fourth-generation” COCs (classified

  by the type of progestin used) (Doc. 2090, pp. 6-5).               COCs containing earlier

  developed progestins are categorized as “first-generation,” “second-generation,”

  and “third-generation” (Doc. 2090, p. 6).             First-generation COCs contain the

  progestin norethynodrel (Doc. 2090, p. 6) Second-generation COCs contain the

  progestin Levonorgestrel (LNG) and third-generation COCs contain several

  progestins, including desogestrel, gestodene, and norgestimate (Doc. 2090, p. 6).




  1
    This MDL relates to other oral contraceptives that, like YAZ and Yasmin, contain drospirenone.
  However, YAZ and Yasmin are the subject drugs involved in the pending bellwether trials.
  2
    YAZ and Yasmin differ in their dosing schedule and the amount of estrogen they contain. The
  Food and Drug Administration (FDA) approved YAZ and Yasmin as oral contraceptives in 2006.
  The FDA subsequently approved YAZ and Yasmin as a treatment for moderate acne vulgaris in
  women who choose to use an oral contraceptive and as a treatment for premenstrual dysphoric
  disorder (PMDD) in women who choose to use an oral contraceptive.

                                          Page 2 of 46
         Case 3:09-cv-04980-SI
Case 3:09-md-02100-DRH         Document
                         Document 2186 118-5    Filed 05/07/19
                                        Filed 12/16/11   Page 3 Page
                                                                of 46 4Page
                                                                        of 47 ID #23710




        It is generally accepted that there is an increased risk of venous

  thromboembolic (VTE) disease (disease relating to blood clotting in the veins) in

  COC users (Doc. 2102-14, p. 5; Doc. 2090-2, p. 2). It is also generally accepted

  that second-generation COCs (LNG-containing COCs) are considered to have a low

  risk for VTE disease (Doc. 2102-14 p. 6). Because the VTE risk associated with

  second-generation COCs is relatively low, LNG-containing COCs are often selected

  as a reference treatment in comparative studies evaluating whether there is an

  association between third-generation COCs and an increased risk of VTE disease

  (See e.g., Doc. 2102-4) and in comparative studies evaluating whether there is an

  association between DRSP-containing COCs and an increased risk of VTE disease

  (See e.g., Doc. 2102-14 pp. 5-6). In the mid-1990s, various reports indicated

  that users of third-generation COCs were at higher risk of VTE disease than users

  of second-generation COCs (Doc. 2090-2, p. 2).

          At issue in this litigation, is the safety of DRSP-containing COCs and

  whether DRSP use is associated with a higher risk of VTE disease. Specifically,

  Plaintiffs contend that Bayer misrepresented or omitted facts pertaining to the

  safety and efficacy of YAZ and Yasmin.     With regard to the safety of YAZ and

  Yasmin, plaintiffs contend that the DRSP component of the drugs is associated

  with an increased risk of VTE disease and of potentially life threatening

  thrombosis complications, including deep vein thrombosis (DVT) (a blood clot

  formation in one of the body’s deep veins) and pulmonary embolism (a clot

  formation that travels to the lungs). Instantly, Bayer seeks exclusion of certain



                                     Page 3 of 46
         Case 3:09-cv-04980-SI
Case 3:09-md-02100-DRH         Document
                         Document 2186 118-5    Filed 05/07/19
                                        Filed 12/16/11   Page 4 Page
                                                                of 46 5Page
                                                                        of 47 ID #23711




  opinions of two trained obstetrician-gynecologists (OB/GYNs) plaintiffs proffer to

  testify generally as physicians.    Bayer argues plaintiffs tender them to offer

  opinions that are either outside their area of expertise, not the proper subject of

  expert testimony, or both (See Docs. 2110, 2017; Bayer’s Replies, Docs. 2141,

  2127). The Court, having carefully reviewed the record, is satisfied plaintiffs have

  carried their burden of demonstrating that both of the challenged witnesses

  possess the requisite qualifications to testify as to the disputed statements.

                            III.   LEGAL STANDARD

     A. Generally

        FEDERAL RULE OF EVIDENCE 702, and Daubert v. Merrell Dow Pharms., Inc.,

  509 U.S. 579 (1993), govern the admissibility of expert testimony. The Daubert

  standard applies to all expert testimony, whether based on scientific competence

  or other specialized or technical expertise. Smith v. Ford Motor Co., 215 F.3d

  713, 719 (7th Cir. 2000) (citing Kumho Tire Co., Ltd. v. Carmichael, 526

  U.S.137, 141 (1999)). Rule 702 provides:

        If scientific, technical, or other specialized knowledge will assist the
        trier of fact to understand the evidence or to determine a fact in
        issue, a witness qualified as an expert by knowledge, skill,
        experience, training, or education, may testify thereto in the form of
        an opinion or otherwise, if (1) the testimony is based upon sufficient
        facts or data, (2) the testimony is the product of reliable principles
        and methods, and (3) the witness has applied the principles and
        methods reliably to the facts of the case.

  Fed. R. Evid. 702. Daubert clarified Rule 702 charges the district court with the

  task of ensuring expert testimony is both relevant and reliable. Daubert, 509 U.S.

  at 589.

                                      Page 4 of 46
         Case 3:09-cv-04980-SI
Case 3:09-md-02100-DRH         Document
                         Document 2186 118-5    Filed 05/07/19
                                        Filed 12/16/11   Page 5 Page
                                                                of 46 6Page
                                                                        of 47 ID #23712




         Courts in the Seventh Circuit conduct a three-step analysis under Daubert.

  Ervin v. Johnson & Johnson, Inc., 492 F.3d 901, 904 (7th Cir. 2007).3 First, the

  district court must determine whether the person whose testimony is offered is in

  fact an expert, as codified in Rule 702 through “knowledge, skill, experience,

  training, or education.”        Id. (citing Fed. R. Evid. 702).          Notably, although

  “extensive academic and practical expertise” sufficiently qualify a potential witness

  as an expert, Bryant v. City of Chicago, 200 F.3d 1092, 1098 (7th Cir. 2000),

  “Rule 702 specifically contemplates the admission of testimony by experts whose

  knowledge is based on experience,” Walker v. Soo Line R.R. Co., 208 F.3d 581,

  591 (7th Cir. 2000). Smith, 215 F.3d at 718 (citing Kumho, 526 U.S. at 156

  (“[N]o one denies that an expert might draw a conclusion from a set of

  observations based on extensive and specialized experience.”)).

          Secondly, the district court must determine the expert’s reasoning or

  methodology is reliable. Ervin, 492 F.3d at 904; see Mihailovich v. Laatsch, 359

  F.3d 892, 918 (7th Cir. 2004) (citing Kumho, 526 U.S. at 147). Specifically, the

  testimony must have a reliable basis in the knowledge and experience of the

  relevant discipline, Kumho, 526 U.S. at 149 (internal quotations removed),

  consisting in more than subjective belief or unsupported speculation. Chapman

  v. Maytag Corp., 297 F.3d 682, 687 (7th Cir. 2002); Daubert, 509 U.S. at 590.


  3
    The Court notes the Seventh Circuit has also described the Daubert analysis as a two-step
  process. See Chapman v. Maytag Corp., 297 F.3d 682, 686 (7th Cir. 2002). However, as
  Chapman simply combines the first two steps described in Ervin as a single test of reliability,
  whether the analysis is described as a three-step or two-step process does not substantively
  change the Court’s analysis.


                                          Page 5 of 46
         Case 3:09-cv-04980-SI
Case 3:09-md-02100-DRH         Document
                         Document 2186 118-5    Filed 05/07/19
                                        Filed 12/16/11   Page 6 Page
                                                                of 46 7Page
                                                                        of 47 ID #23713




        Further, as to reliability, Daubert provided the following non-exhaustive list

  of relevant factors: “(1) whether the scientific theory can be or has been tested; (2)

  whether the theory has been subjected to peer review and publication; (3) whether

  the theory has been generally accepted in the scientific community.” Ervin, 492

  F.3d 901, 904 (7th Cir. 2007) (citing Daubert, 509 U.S. at 593-94). However,

  there is no requirement that courts rely on each factor, as the gatekeeping inquiry

  is flexible and must be “tied to the facts” of the particular case. Kumho, 526 U.S.

  at 150 (quoting Daubert, 509 U.S. at 591); see also Chapman, 297 F.3d at 687.

  Thus, “the role of the court is to determine whether the expert is qualified in the

  relevant field and to examine the methodology the expert has used in reaching his

  [or her] conclusions.” Smith, 215 F.3d at 718 (citing Kumho, 526 U.S. at 153).

        The district court possesses “great latitude in determining not only how to

  measure the reliability of the proposed expert testimony but also whether the

  testimony is, in fact, reliable.” United States v. Pansier, 576 F.3d 726, 737 (7th

  Cir. 2009) (citing Jenkins v. Bartlett, 487 F.3d 482, 489 (7th Cir. 2007)).

  Accordingly, the court’s gatekeeping function requires focus on the expert’s

  methodology; “[s]oundness of the factual underpinnings of the expert’s analysis

  and the correctness of the expert’s conclusions based on that analysis are factual

  matters to be determined by the trier of fact.” Smith, 215 F.3d at 718 (citing

  Daubert, 509 U.S. at 595; Walker, 208 F.3d at 587).

        Resolution of an expert’s credibility or the correctness of his or her theories

  is left to the jury’s determination after opposing counsel has cross-examined the



                                      Page 6 of 46
         Case 3:09-cv-04980-SI
Case 3:09-md-02100-DRH         Document
                         Document 2186 118-5    Filed 05/07/19
                                        Filed 12/16/11   Page 7 Page
                                                                of 46 8Page
                                                                        of 47 ID #23714




  expert at issue.   Id. (citing Walker, 208 F.3d at 589-90). Thus, “[i]t is not the

  trial court’s role to decide whether an expert’s opinion is correct. The trial court

  is limited to determining whether expert testimony is pertinent to an issue in the

  case and whether the methodology underlying that testimony is sound.” Id. (citing

  Kumho, 526 U.S. at 159 (Scalia, J., concurring) (stating that the trial court’s

  function under Daubert is to exercise its discretion “to choose among reasonable

  means of excluding expertise that is fausse and science that is junky”)). However,

  as an expert must explain the methodologies and principles that support his or

  her opinion, he or she cannot simply assert a “bottom line” or ipse dixit

  conclusion. Metavante Corp. v. Emigrant Sav. Bank, 619 F.3d 748, 761 (7th

  Cir. 2010) (quoting Minix v. Canarecci, 597 F.3d 824, 835 (7th Cir. 2010)).

        Lastly, the district court must consider whether the proposed testimony

  will assist the trier of fact in its analysis of any issue relevant to the dispute. See

  Smith, 215 F.3d at 718; Chapman, 297 F.3d at 687; Daubert, 509 U.S. at 592.

  It is crucial that the expert “testify to something more than what is ‘obvious to the

  layperson’ in order to be of any particular assistance to the jury.’”       Dhillon v.

  Crown Controls Corp., 269 F.3d 865, 871 (7th Cir. 2001) (quoting Ancho v.

  Pentek Corp., 157 F.3d 512, 519 (7th Cir. 1998)). However, the expert need not

  have an opinion as to the ultimate issue requiring resolution to satisfy this

  condition. Smith, 215 F.3d at 718 (citing Walker, 208 F.3d at 587).




                                      Page 7 of 46
         Case 3:09-cv-04980-SI
Case 3:09-md-02100-DRH         Document
                         Document 2186 118-5    Filed 05/07/19
                                        Filed 12/16/11   Page 8 Page
                                                                of 46 9Page
                                                                        of 47 ID #23715




     B. Physician Testimony

        Indisputably, a medical degree does not qualify a doctor to opine on all

  medical subjects. Gayton v. McCoy, 593 F.3d 610, 617 (7th Cir. 2010) (citing

  Carroll v. Otis Elevator Co., 896 F.2d 210, 212 (7th Cir. 1990)). However, the

  Seventh Circuit recognizes that often a “physician in general practice is competent

  to testify about problems that a medical specialist typically treats.” Id. (citing 29

  Wright & Gold, Federal Practice and Procedure, § 6265 (1997); Doe v. Cutter

  Biological, Inc., 971 F.2d 375, 385 (9th Cir. 1992) (“The fact that the experts

  were not licensed hematologists does not mean that they were testifying beyond

  their area of expertise. Ordinarily, courts impose no requirement that an expert

  be a specialist in a given field, although there may be a requirement that he or she

  be of a certain profession, such as a doctor.”); Dickenson v. Cardiac & Thoracic

  Surgery of E. Tenn., 388 F.3d 976, 978-79 (6th Cir. 2004); United States v.

  Viglia, 549 F.2d 335, 336 (5th Cir. 1977) (holding that a pediatrician who had

  degrees in medicine and pharmacology but no experience in treating patients in

  obesity had sufficient knowledge, training, and education to testify regarding

  drug’s effect on obese persons)). Thus, courts must individually evaluate each

  conclusion drawn to determine whether the purported expert “has the adequate

  education, skill, and training to reach them.” Id.




                                      Page 8 of 46
         Case 3:09-cv-04980-SI
Case 3:09-md-02100-DRH         Document
                          Document 2186 118-5   Filed 05/07/19
                                         Filed 12/16/11  Page 9Page
                                                                of 46 10Page
                                                                         of 47ID #23716




                             I.         ARGUMENT AND ANALYSIS

     II.      Motion to Exclude the Testimony of Dr. Gabrielle Bercy-Roberson
              (Doc. 2110) and Motion to Exclude the Testimony of Dr. Anthony
              Disciullo (Doc. 2017)

             1. Daubert Analysis Generally

                   a. Dr. Gabrielle Bercy-Roberson

                           i. Qualifications

           The following qualifications are relevant to all statements of Dr. Bercy-

  Roberson for which Bayer seeks exclusion.               Dr. Bercy-Roberson is a board

  certified OB/GYN.        She earned a Doctorate of Medicine with Distinction in

  Research from the University of Rochester School of Medicine and Dentistry in

  1993. She earned a Master in Public Health from the Harvard University School

  of Public Health in 1992. Dr. Bercy-Roberson holds a license to practice medicine

  in the Commonwealth of Massachusetts (See Doc. 2124-2).                  Additionally, Dr.

  Bercy-Roberson has a level I certification in Clinical Investigation.          She is also

  pursuing an advanced certificate in Clinical Investigation through the Harvard

  Catalyst (See Doc. 2124-1). Further, she currently serves as the Clinical Director

  of Women's Health Services at the Martha Elliot Health Center in Jamaica Plain,

  Massachusetts      and    at    the    Center   for   Women's   Health    in   Dorchester,

  Massachusetts.

           She presently serves as an attending physician at four hospitals in and

  around Boston, Massachusetts (See Doc. 2124-2).             Dr. Bercy-Roberson states,

  "[a]pproximately 20 percent of [her] clinical practice at the Martha Elliot Health


                                           Page 9 of 46
         Case 3:09-cv-04980-SI
Case 3:09-md-02100-DRH         Document
                         Document 2186 118-5    Filed 05/07/19
                                        Filed 12/16/11   Page 10Page
                                                                 of 4611Page
                                                                         of 47 ID #23717




   Center/Children’s Hospital of Boston is focused on family planning and

   contraceptive counseling" (Doc. 2124-1, p. 2). Further, "[she] provide[s] direct

   supervision of the family planning program which had over 2000 contraceptive

   counseling visits last year" (Doc. 2124-1, p. 2). Additionally, Dr. Bercy-Roberson

   serves on numerous medical boards, has held multiple academic appointments,

   and received various medical honors and awards (See Doc. 2124-2).

                        ii. Reliability

         The following is pertinent to the reliability of all Dr. Bercy-Roberson's

   statements for which Bayer seeks exclusion. In forming the statements currently

   at issue, Dr. Bercy-Roberson consulted the following:

         [R]eports of clinical trials and investigations conducted by [Bayer];
         literature reports, New Drug Applications (NDA) to the [FDA] and
         related materials, including the Medical Officer reviews and
         approvable packages; the original Yaz and Yasmin labels and
         subsequent     revisions    thereto;   regulatory   documents    and
         communications by and between Bayer and regulatory authorities
         both within and outside the United States; marketing, sales and
         promotional materials relative to the Yaz and Yasmin products and
         other internal Bayer documents and numerous internal
         communications by and amongst Bayer employees.

   (Doc. 2124-1, p. 2).     Additionally, she surveyed relevant medical literature

   concerning the history and development of COCs generally, and specifically the

   "more recently developed progestins, including Cyproterone Acetate (CPA) as well

   as [DRSP]" (Doc. 2124-1, p. 2).        Moreover, Dr. Bercy-Roberson cites to her

   "education, training, twenty-five years of clinical practice and experience in the

   fields of obstetrics, gynecology and public health as well as the relevant published




                                     Page 10 of 46
         Case 3:09-cv-04980-SI
Case 3:09-md-02100-DRH         Document
                         Document 2186 118-5    Filed 05/07/19
                                        Filed 12/16/11   Page 11Page
                                                                 of 4612Page
                                                                         of 47 ID #23718




   medical and scientific literature," as forming the basis of her opinions (Doc. 2124-

   1, p. 2).

                        iii. Assistance to Trier of Fact

          The Court finds all Dr. Bercy-Roberson’s opinions offer assistance to the

   trier of fact in its analysis of issues relevant to the dispute, as her testimony

   encompasses medical opinions and observations not obvious to a lay-person.

   Thus, the Court will only independently analyze whether Dr. Bercy-Roberson is

   qualified to categorically opine as to the disputed statements and the reliability of

   those statements.

                  b. Dr. Anthony Disciullo

                         i. Qualifications

          The following qualifications are relevant to all statements of Dr. Disciullo

   for which Bayer seeks exclusion. Dr. Disciullo is a board certified OB/GYN who

   has practiced in the Boston area since 1975 (Doc. 2100-1, p. 2). He received a

   Bachelor of Arts in Biology from Boston College in 1964, and a Doctorate of

   Medicine from New York Medical College in 1968.            He has held numerous

   academic appointments, including his current position as Assistant Clinical

   Professor of Obstetrics, Gynecology, and Reproductive Biology at the Harvard

   Medical School.     Dr. Disciullo is an attending physician at four Boston area

   hospitals (Doc. 2100-1, pp. 23-24). His practice is limited to gynecology with a

   focus on laparoscopic and pelvic reconstructive procedures (Doc. 2100-3, p. 87-

   88: 24-25, 1-3).    According to Dr. Disciullo, a “considerable portion” of his


                                      Page 11 of 46
         Case 3:09-cv-04980-SI
Case 3:09-md-02100-DRH         Document
                         Document 2186 118-5    Filed 05/07/19
                                        Filed 12/16/11   Page 12Page
                                                                 of 4613Page
                                                                         of 47 ID #23719




   practice requires him to prescribe hormonal contraception (HC) in addition to

   COCs (Doc. 2100-1, p. 2). Additionally, Dr. Disciullo has received several awards,

   conducted numerous research studies, co-authored various medical journal

   articles, and authored educational texts (See Doc. 2100-1).

                         ii. Reliability

          The following is pertinent to the reliability of all Dr. Disciullo’s statements

   for which Bayer seeks exclusion. Dr. Disciullo states his opinions “are based on

   the materials referenced throughout the body of [his] report as well as [his]

   clinical training, education and background knowledge of the subject matter”

   (Doc. 2100-1, p. 2).     Additionally, Dr. Disciullo cites to an expansive list of

   medical literature, clinical study reports, published studies corresponding to

   clinical reports, deposition transcripts and exhibits, and other YAZ and Yasmin-

   related materials as forming the basis of his opinions (See Doc. 2100-1, pp. 13-

   22).

                        iii. Assistance to the Trier of Fact

          The Court finds all Dr. Disciullo’s statements offer assistance to the trier of

   fact in its analysis of issues relevant to the dispute, as his testimony encompasses

   medical opinions and observations not obvious to a lay-person. Thus, the Court

   will only independently analyze whether Dr. Disciullo is qualified to opine as to

   the disputed statements and the reliability of those statements.




                                       Page 12 of 46
         Case 3:09-cv-04980-SI
Case 3:09-md-02100-DRH         Document
                         Document 2186 118-5    Filed 05/07/19
                                        Filed 12/16/11   Page 13Page
                                                                 of 4614Page
                                                                         of 47 ID #23720




           2. Daubert Applied to Specific Statements

                   i. Statements Bayer Argues Require Exclusion

                         1. Safety Opinions

                                a. Dr. Bercy-Roberson’s Safety Opinions Based on
                                   Epidemiology

         Bayer argues the Court must exclude Dr. Bercy-Roberson’s statement that

   YAZ and Yasmin are “not reasonably safe alternatives to other forms of hormonal

   contraception,” as she bases this opinion on epidemiological studies she is

   allegedly unqualified to analyze and interpret (Doc. 2110, p. 3) (citing Doc. 2110-

   2, p. 10).   Bayer cites to Dr. Bercy-Roberson’s statement that she is not an

   epidemiologist for its contention that she is incapable of analyzing the

   epidemiological studies forming the basis of her opinion (Doc. 2110, p. 3) (citing

   Doc. 2110-1, p. 14: 14-16).       Further, Bayer argues Dr. Bercy-Roberson is

   unqualified to opine in this manner as during a deposition she could not

   “accurately define” the term “relative risk;” a concept underlying reports on which

   Dr. Bercy-Robertson relies (Doc. 2110, p. 3) (citing Doc. 2210-1, p. 305: 11-19).

   Thus, Bayer argues Dr. Bercy-Roberson does not possess the specialized

   epidemiological knowledge required of her purported opinion (Doc. 2110, pp. 3-

   6).

         Plaintiffs respond that Dr. Bercy-Roberson need not possess specialized

   epidemiological training to read and understand epidemiological studies

   published in medical journals intended for physicians of varying specialties (Doc.

   2124, p. 9). As a frequent prescriber of contraceptives, plaintiffs argue Dr. Bercy-

                                     Page 13 of 46
         Case 3:09-cv-04980-SI
Case 3:09-md-02100-DRH         Document
                         Document 2186 118-5    Filed 05/07/19
                                        Filed 12/16/11   Page 14Page
                                                                 of 4615Page
                                                                         of 47 ID #23721




   Roberson must assess the safety of various contraceptives based on various

   literature, including epidemiological publications, to better inform her patients

   concerning potential drug-related risks (Doc. 2124, p. 10). Thus, plaintiffs argue,

   as they do not proffer Dr. Bercy-Roberson as an epidemiologist, but as a medical

   doctor and clinician tasked with assessing relative safety risks of various

   contraceptives, her statement concerning the relative safety of Yazmin and Yaz is

   properly based on her education and experience (Doc. 2124, pp. 9-11).

                                 b. Dr. Disciullo’s      Safety   Opinions     Based    on
                                    Epidemiology

         Bayer argues Dr. Disciullo is not qualified to opine that YAZ and Yasmin

   are “not reasonably safe alternatives to other forms of hormonal contraception”

   (Doc. 2017, p. 3) (citing Doc. 2017-2, p. 7). Similarly to Dr. Bercy-Roberson,

   Bayer cites Dr. Disciullo’s alleged inability to explain epidemiological concepts

   underlying the reports on which he relies.          For example, at Dr. Disciullo’s

   deposition, when Bayer asked, “did you personally evaluate the Lidegaard re-

   analysis in detail yourself?” Dr. Disciullo replied, “[s]o this gets into an area that I

   have no expertise, so I prefer not to answer” (Doc. 2017, p. 4) (citing Doc. 2017-1,

   p. 49: 3-8).    Bayer argues Dr. Disciullo is not qualified to opine based on

   epidemiological studies if he cannot explain their underlying methodology. Thus,

   Bayer argues, as Dr. Disciullo bases his opinion as to the safety of YAZ and

   Yasmin on “the totality of the evidence,” “plaintiffs cannot carry their burden of

   establishing that Dr. Disciullo is an expert in epidemiology” (Doc. 2017, p. 4).




                                       Page 14 of 46
         Case 3:09-cv-04980-SI
Case 3:09-md-02100-DRH         Document
                         Document 2186 118-5    Filed 05/07/19
                                        Filed 12/16/11   Page 15Page
                                                                 of 4616Page
                                                                         of 47 ID #23722




         Plaintiffs respond Dr. Disciullo may opine as to the safety of YAZ and

   Yasmin despite his lack of expertise in the area of epidemiology, as they do not

   proffer him as an epidemiologist (Doc. 2100, p. 10). Dr. Disciullo’s opinions are

   based, as are Dr. Bercy-Roberson’s, on studies published in medical journals

   meant for the consumption of physicians in general. Dr. Disciullo’s thirty years of

   clinical practice, plaintiffs’ argue, qualify him to opine as to the safety of YAZ and

   Yasmin, based on medical studies, as he opines concerning the safety of various

   prescriptions on a regular basis (Doc. 2100, p. 10). As a clinician, Dr. Disciullo

   reads studies concerning the safety of various medications, presumably all based

   on underlying epidemiological studies, to inform his decisions.

         Moreover, plaintiffs cite to Dr. Disciullo’s explanation of the underlying

   reasoning of his opinions as support for its contention his opinions are not mere

   “bottom line” or ipse dixit conclusions. For example, plaintiffs state, Dr. Disciullo

   states in his report, regarding the European Active Surveillance Study (EURAS)

   and Ingenix studies, “[i]t should be noted that the EURAS study employed no

   exclusionary criteria. The net effect of this total lack of exclusionary criteria is to

   ‘dilute’ the ability of investigators to detect any increase in risk of VTEs between

   the cohorts, which provides an explanation for this study’s finding of an overall

   thrombosis rate of 9.1::10,000 women years” (Doc. 2100, p. 11) (citing Doc.

   2100-1, p. 6). Thus, Plaintiffs cite to this and similar portions of Dr. Disciullo’s

   report explaining the basis for his contentions, in support of Dr. Disciullo’s

   qualifications to opine as to YAZ and Yasmins’ safety (Doc. 2100, pp. 11-12).



                                       Page 15 of 46
         Case 3:09-cv-04980-SI
Case 3:09-md-02100-DRH         Document
                         Document 2186 118-5    Filed 05/07/19
                                        Filed 12/16/11   Page 16Page
                                                                 of 4617Page
                                                                         of 47 ID #23723




                                       i. Safety Opinions Based on Epidemiology
                                          Permissible Under Daubert

                                            1. Dr. Bercy-Roberson

                                                   a. Qualifications

         The Court reincorporates Dr. Bercy-Roberson’s general qualifications listed

   previously. Importantly, the Court notes, a physician of general expertise is often

   qualified to opine as to matters of a specialized medical nature. Thus, although

   Dr. Bercy-Roberson’s general opinion as to the relative safety of YAZ and Yasmin

   is founded in part on epidemiologically based medical journal articles, her years

   of training and experience as an OB/GYN qualify her to opine in this manner. A

   reputable medical journal intended for the consumption of physicians of varying

   specialties published the epidemiological studies on which she bases her opinion.

   Specialized knowledge of the epidemiological terms underlying the articles, such

   as the exact definition of “relative risk,” is unnecessary to qualify Dr. Bercy-

   Roberson to opine in this manner.

         Plaintiffs do not proffer Dr. Bercy-Roberson as epidemiologist, but as an

   OB/GYN tasked with prescribing contraceptives to patients on a regular basis.

   This frequent task incites her to inform herself as to the relative risks and

   benefits of the contraceptive she prescribes.       The reading of medical journal

   articles based on epidemiological studies help inform her decisions. Thus, Dr.

   Bercy-Roberson’s years of clinical experience, education, and skill qualify her to

   opine generally as to the safety of YAZ and Yasmin based on the reading of

   epidemiologically based medical journal articles.

                                     Page 16 of 46
         Case 3:09-cv-04980-SI
Case 3:09-md-02100-DRH         Document
                         Document 2186 118-5    Filed 05/07/19
                                        Filed 12/16/11   Page 17Page
                                                                 of 4618Page
                                                                         of 47 ID #23724




                                                   b. Reliability

         Dr. Bercy-Roberson’s method of forming her opinions is reliable as based

   on epidemiologically based journal articles published in reputable sources, such

   as the British Medical Journal (BMJ), as well as medical studies and FDA-related

   documents. Moreover, her years of education and clinical work provide her with

   the experience to interpret these articles and studies and explain their findings

   from the perspective of a practicing OB/GYN, an admittedly different perspective

   from that of an epidemiologist. Dr. Bercy-Roberson’s method of reading various

   medical articles and studies to obtain knowledge concerning safety risks of

   various contraceptives is reliable as it is the generally accepted method of

   evaluating the safety risks of various drugs within the medical field. The Court

   does not comment as to the correctness of Dr. Bercy-Roberson’s epidemiologically

   based safety opinions.   However, the Court finds Dr. Bercy-Roberson’s bases

   these opinions on a reliable methodology.

                                             2. Dr. Anthony Disciullo

                                                   a. Qualifications

         The Court applies the same reasoning as stated above in finding Dr.

   Disciullo similarly qualified to opine as to the safety of YAZ and Yasmin based on

   epidemiological studies published in medical journals. Additionally, his specific

   thirty years of experience as an OB/GYN and significant clinical trial work qualify

   him to testify, from a clinical perspective, as to the safety of YAZ and Yasmin

   based on epidemiological studies.


                                       Page 17 of 46
         Case 3:09-cv-04980-SI
Case 3:09-md-02100-DRH         Document
                         Document 2186 118-5    Filed 05/07/19
                                        Filed 12/16/11   Page 18Page
                                                                 of 4619Page
                                                                         of 47 ID #23725




                                                   b. Reliability

         As Dr. Bercy-Roberson and Dr. Disciullo base their opinions on the same

   methodology, the Court finds Dr. Disciullo’s statements similarly reliable.

   Further, the Court finds Dr. Disciullo more than adequately explains the basis of

   his opinions in his report. To the extent Bayer argues Dr. Disciullo does not

   comprehend the epidemiological reports on which he relies; it will be able to

   attack his credibility on cross-examination. However, as Dr. Disciullo bases his

   opinions on a reliable methodology, his testimony is proper.

                                c. Dr. Bercy-Roberson’s Safety Opinions Based on
                                   Pharmacology or Hematology

         Bayer also objects to specific statements of Dr. Bercy-Roberson concerning

   the safety of YAZ and Yasmin as pharmacological and hematological opinions Dr.

   Bercy-Roberson is unqualified to offer (Doc. 2110, p. 6).        Specifically, Bayer

   argues Dr. Bercy-Roberson’s statement that “the [DRSP COCs] is a defective

   product because of the high amounts of estrogen that the women are being

   exposed to,” requires exclusion, as she is unqualified to opine concerning

   pharmacology (Doc. 2110, p. 7) (citing Doc. 2110-2, p. 10). In a similar vein,

   Bayer seeks exclusion of Dr. Bercy-Roberson’s statement that, “very high levels of

   [sex hormone binding globulin (SHBG)] were seen in studies that [she] reviewed

   as well as well as [activated protein C resistance (APCres)],” which she links to an

   increased risk of venous thromboembolism (VTE) (Doc. 2110, p. 7) (citing Doc.

   2110-2, p. 10). Bayer argues Dr. Bercy-Roberson’s statement is improper, as she

   is not qualified to opine as to hematology (Doc. 2110, p. 7).

                                      Page 18 of 46
         Case 3:09-cv-04980-SI
Case 3:09-md-02100-DRH         Document
                         Document 2186 118-5    Filed 05/07/19
                                        Filed 12/16/11   Page 19Page
                                                                 of 4620Page
                                                                         of 47 ID #23726




          Additionally, Bayer argues Dr. Bercy-Roberson is not qualified to opine

   concerning the “area under the curve” (AUC), a measure of the concentration of a

   drug in the blood, for EE, the estrogen in most COCs (Doc. 2110, p. 8) (citing

   Doc. 2110-2, pp. 7-8). Bayer argues as Dr. Bercy-Roberson has never personally

   measured the AUC, and because she has never seen a study that used AUC as a

   marker in assessing VTE risk, her statements are unfounded (Doc. 2110, p. 8). 4

          Plaintiffs respond Dr. Bercy-Roberson is qualified to opine generally

   concerning SHBG and its relation to VTE as this connection is taught in medical

   school as part of an OB/GYN’s training.                Thus, plaintiffs argue, Dr. Bercy-

   Roberson is qualified to opine generally concerning the relation of an increase in

   SHBG and a correlating risk of VTE (Doc. 2124, p. 15).

          Further, plaintiffs respond Dr. Bercy-Roberson is qualified to testify

   concerning the link between YAZ and Yasmins’ total estrogenicity and VTE risk

   despite her lack of specialization in the areas of pharmacology and hematology

   (Doc. 2124, p. 14). As a daily prescriber of COCs, plaintiffs argue, Dr. Bercy-

   Roberson is required to read and interpret the AUC for the EE contained in COCs

   as this information appears on the “physician label” of the medication (Doc. 2124,

   p. 15). Thus, although she concedes she has never personally calculated an AUC,




   4
      Bayer cites to Dr. Bercy-Roberson’s deposition as the basis for this contention. When Bayer
   asked, “[d]o you know how to [measure under the curve]?” Dr. Bercy-Roberson replied, “[i]f I was
   given the appropriate formula and get the sample, I could, yes.” Bayer then inquired, “But you
   don’t know the formula?” Dr. Bercy-Roberson replied, “I don’t have the formula at hand, no”
   (Doc. 2110-2, p. 49: 16-25). Dr. Bercy-Roberson went on to explain that as she does not do
   clinical research, she does not measure the AUC as a part of her regular practice (Doc. 2110-2, p.
   50: 1-9).

                                           Page 19 of 46
         Case 3:09-cv-04980-SI
Case 3:09-md-02100-DRH         Document
                         Document 2186 118-5    Filed 05/07/19
                                        Filed 12/16/11   Page 20Page
                                                                 of 4621Page
                                                                         of 47 ID #23727




   plaintiffs argue Dr. Bercy-Roberson is qualified to opine as to the result of an

   AUC, as she does so regularly in her clinical practice (Doc. 2124, p. 15).

                                d. Dr. Disciullo’s    Safety   Opinions      Based   on
                                   Pharmacology

         Bayer argues, again similarly to Dr. Bercy-Roberson, that Dr. Disciullo is

   unqualified to opine as to the link between YAZ and Yasmins’ total estrogenicity

   and VTE risk as he has neither formal qualifications nor experience with these

   subjects (Doc. 2017, p. 8). Bayer cites to Dr. Disciullo’s deposition in support of

   its contention. Specifically, Bayer states, when asked, “[d]o you believe that there

   is a normal EE [AUC] for patients taking birth control pills?”         Dr. Disciullo

   replied, “I’m not an expert. I don’t know if you can define normal in a situation

   like that. Maybe you look at averages. I’m not sure” (Doc. 2017, p. 8) (citing Doc.

   2100-3, p. 289: 19-25). Bayer also argues as Dr. Disciullo concedes he is not an

   expert on SHBG or APCres, he is unqualified to opine based on these

   pharmacological matters (Doc. 2017, pp. 8-9).           Lastly, Bayer argues Dr.

   Disciullo’s opinions are unfounded as based on opinions of plaintiff experts Dr.

   Maggio and Dr. Stier that Dr. Disciullo did not read (Doc. 2017, p. 9).

         Plaintiffs respond Dr. Disciullo’s considerable clinical experience as an

   OB/GYN tasked with determining embolic potential of hormonal contraceptives on

   a daily basis qualifies him to opine in the disputed manner. His clinical practice,

   coupled with his reading of the relevant medical studies and reports, plaintiffs

   argue, amply inform his opinions. Plaintiffs cite to Dr. Disciullo’s thirty years’

   experience as a prescriber of medication, including COCs, as further qualifying

                                      Page 20 of 46
         Case 3:09-cv-04980-SI
Case 3:09-md-02100-DRH         Document
                         Document 2186 118-5    Filed 05/07/19
                                        Filed 12/16/11   Page 21Page
                                                                 of 4622Page
                                                                         of 47 ID #23728




   him to opine as to the use of SHBG as a marker for increased estrogenicity, as

   this information is generally accepted among practicing OB/GYNs (Doc. 2100, pp.

   14-15). Plaintiffs state Dr. Disciullo’s experience similarly qualifies him to opine

   as to APCres and the AUC.     Lastly, plaintiffs argue Dr. Disciullo is not simply

   “parroting” opinions of other experts, as Dr. Disciullo stated he did not read the

   opinions of Dr. Maggio or Dr. Stier until after forming his own opinion (Doc.

   2100, p. 10) (citing 2100-3, pg. 291: 15-18).

                                      i.    Safety Opinions Based on Pharmacology
                                           or Hematology Admissible Under Daubert

                                             1. Dr. Bercy-Roberson

                                                   a. Qualifications

          Bayer’s arguments concerning Dr. Bercy-Roberson’s qualifications to opine

   in reliance on pharmacologically or hematologically based studies and reports,

   mirror its arguments concerning her ability to opine as to epidemiologically based

   articles.   Thus, the Court similarly finds her years of medical training and

   experience qualify her to opine generally as to the relative safety of YAZ and

   Yasmin based on her interpretation of pharmacologically and hematologically

   based studies and documents.

          Additionally, as to Bayer’s specific argument concerning Dr. Bercy-

   Roberson’s inability to measure the AUC, the Court finds Dr. Bercy-Roberson’s

   qualified status does not rest on a past, personal experience measuring an AUC.

   As a part of Dr. Bercy-Roberson’s daily practice of prescribing medicine, she is

   required to interpret the AUC for the EE included within the physician-intended

                                     Page 21 of 46
         Case 3:09-cv-04980-SI
Case 3:09-md-02100-DRH         Document
                         Document 2186 118-5    Filed 05/07/19
                                        Filed 12/16/11   Page 22Page
                                                                 of 4623Page
                                                                         of 47 ID #23729




   label of the medication. If an OB/GYN’s general education and experience did not

   qualify them to interpret the AUC, the label would not include the AUC as

   guidance for prescription-related decisions. Thus, although Dr. Bercy-Roberson

   has never calculated an AUC herself, she is qualified to interpret one due to her

   years of experience as an OB/GYN. Dr. Bercy-Roberson is similarly qualified to

   opine generally concerning SHBG, and its relation to VTE as medical school

   teaches this connection as part of an OB/GYN’s general medical training.

                                                   b. Reliability

         Dr. Bercy-Roberson’s method is reliable as she bases her opinions on a

   review of medical studies, articles, internal Bayer documents, and physician

   labels.   In her report, Dr. Bercy-Roberson explains the reasoning for her

   conclusions and cites to the relevant reports and studies on which she relies. Dr.

   Bercy-Roberson explains that, as an OB/GYN, the level of estrogen in a COC

   affects its relative safety.   Based on the studies and reports cited, Dr. Bercy-

   Roberson opines as to the safety of YAZ and Yasmin. Dr. Bercy-Roberson’s daily

   practice of prescribing COCs requires her to interpret the link between total

   estrogenicity and VTE, in addition to the AUC for the EE contained in COCs. As

   she adequately explains in her report, her method of interpreting these medical

   calculations is reliable as based on medical studies, report, articles, physician

   labels, and extensive experience.




                                       Page 22 of 46
         Case 3:09-cv-04980-SI
Case 3:09-md-02100-DRH         Document
                         Document 2186 118-5    Filed 05/07/19
                                        Filed 12/16/11   Page 23Page
                                                                 of 4624Page
                                                                         of 47 ID #23730




                                               2. Dr. Disciullo

                                                      a. Qualifications

         The Court reincorporates the reasoning from above as Dr. Disciullo’s is

   similarly qualified to opine as to YAZ and Yasmins’ total estrogenicity and VTE

   risk, notwithstanding his lack of specific training in the area of pharmacology, due

   to his informed reading of the relevant studies and his thirty years of clinical

   experience analyzing the pharmacology of prescription drugs.           Similarly to Dr.

   Bercy-Roberson, Dr. Disciullo is capable of interpreting the AUC for EE due to his

   years of experience prescribing COCs. Moreover, as SHBG is a commonly used

   clinical parameter, as it is included in many physician-intended medication labels,

   Dr. Disciullo is qualified to opine as to its interpretation.

                                                      b. Reliability

         Again, the Court refers to its analysis of Dr. Bercy-Roberson’s methodology

   in analyzing the reliability of Dr. Disciullo’s statements concerning the safety of

   YAZ and Yasmin based on pharmacological data. Specifically, the Court finds Dr.

   Disciullo is not simply restating the findings of other plaintiff experts.          He

   adequately explains the reasoning of his opinions. Further, Dr. Disciullo states he

   did not read either Dr. Maggio’s or Dr. Stier’s reports before issuing his report.

   Bayer attacks the factual basis of Dr. Disciullo’s testimony. However, this inquiry

   is more appropriately addressed at trial, as it is relevant to Dr. Disciullo’s

   credibility. Thus, as Dr. Disciullo bases his informed opinions as to the safety of




                                       Page 23 of 46
         Case 3:09-cv-04980-SI
Case 3:09-md-02100-DRH         Document
                         Document 2186 118-5    Filed 05/07/19
                                        Filed 12/16/11   Page 24Page
                                                                 of 4625Page
                                                                         of 47 ID #23731




   YAZ and Yasmin on his clinical experience and reading of relevant studies and

   articles, his methodology is sound.

                         2. Labeling,    “Ethical,”    and    “Other   Practitioner”
                            Opinions

                               a. Dr. Bercy-Roberson’s Warning Label Opinions

         Bayer argues Dr. Bercy-Roberson’s statements concerning Bayer’s alleged

   failure to report a possible correlation between an increase of EE and an increase

   in VTE risk require exclusion (Doc. 2110, p. 9).          For example, Dr. Bercy-

   Roberson remarks in her report, “in April, 2008, Bayer was in possession of the

   unpublished Lidegaard data indicating an increased risk, which was the same

   data reported in the [BMJ] article in August 2009. Apparently Bayer determined

   that the data was flawed and did not report the problem to the FDA nor to

   prescribing physicians” (Doc. 2110-2, p. 9).       Bayer argues this and similar

   statements require exclusion as Dr. Bercy-Roberson is not an expert in FDA

   regulations, nor is she familiar with the labeling process concerning what a

   company is obligated to report to the FDA.          Further, Bayer argues under

   Buckman Co. v. Plaintiffs’ Legal Committee, 531 U.S. 341, 350-51 (2001),

   evidence Bayer failed to inform the FDA is inadmissible (Doc. 2110, p. 10).

         Plaintiffs respond Dr. Bercy-Roberson’s opinion that Bayer did not provide

   physicians with complete and accurate information concerning the risks

   associated with YAZ and Yasmin is not an improper “regulatory opinion.”

   Plaintiffs contend Dr. Bercy-Roberson’s opinions, based on peer-reviewed,

   published medical literature, concern her belief as a practicing OB/GYN that

                                     Page 24 of 46
         Case 3:09-cv-04980-SI
Case 3:09-md-02100-DRH         Document
                         Document 2186 118-5    Filed 05/07/19
                                        Filed 12/16/11   Page 25Page
                                                                 of 4626Page
                                                                         of 47 ID #23732




   Bayer possessed information that would have affected her practice of prescribing

   COCs had she had access to it previously (Doc. 2124, pp. 17-18).               Further,

   plaintiffs contend Buckman does not necessitate exclusion of Dr. Bercy-

   Roberson’s opinions, as she is not opining as to the FDA’s regulatory conduct.

   Dr. Bercy-Roberson’s opinion that the label understates the risk of VTE as not

   based on all available medical evidence, plaintiffs argue, is the opinion of a

   practicing clinical OB/GYN based on experience and well-founded literature, it is

   not an opinion as to whether or not Bayer violated FDA law (Doc. 2124, p. 18).

                                 b. Dr. Disciullo’s Warning Label Opinions

         Bayer argues Dr. Disciullo should not be able to opine as to “why the FDA

   acted in a particular manner or intimating that Bayer misled the FDA” (Doc.2017,

   p. 11).   Specifically, Bayer seeks exclusion of Dr. Disciullo’s statement that,

   “[t]here is evidence that the estrogen exposure reported in the labels for both YAZ

   and Yasmin are not accurate and understate what in fact is being delivered once

   the pill is ingested” (Doc. 2100-1, p. 5). Similarly, his belief that, “[b]ased on [his]

   reading of internal Bayer documents, it appears that the FDA, in its concern to

   avoid this theoretical risk, neglected a very significant risk of VTE and did not

   appear to focus on it likely because they considered the Yasmin product . . . to be

   ‘low dose’ pills” (Doc. 2100-1, p. 6 n. 2). Similarly to Dr. Bercy- Roberson, Bayer

   cites to Dr. Disciullo’s lack of regulatory expertise and Buckman as requiring

   exclusion of these statements (Doc. 2017, pp. 12-13).




                                       Page 25 of 46
         Case 3:09-cv-04980-SI
Case 3:09-md-02100-DRH         Document
                         Document 2186 118-5    Filed 05/07/19
                                        Filed 12/16/11   Page 26Page
                                                                 of 4627Page
                                                                         of 47 ID #23733




            Plaintiffs argue that as a practicing OB/GYN prescriber of YAZ and Yasmin,

   Dr. Disciullo is qualified to opine as to whether Bayer provided physicians with

   complete and accurate information as to the drugs’ risks and benefits. As Dr.

   Disciullo is not providing any opinion regarding the FDA regulatory process,

   whether Bayer violated an FDA regulatory requirement, or whether Bayer

   defrauded the FDA, the disputed statements are proper, plaintiffs argue.

   Plaintiffs state Dr. Disciullo does not require expertise in regulatory methods to

   comment on peer-reviewed, published medical journal articles discussing VTE

   risks.

            Moreover,   Dr.   Disciullo’s   first-hand   experience   with   Bayer   sales

   representatives, according to plaintiffs, supplies a reliable basis for his opinions

   concerning the information Bayer supplied physicians (Doc. 2100, p. 18).

   Plaintiffs also clarify that Dr. Disciullo does not opine as to the appropriateness of

   the FDA’s conduct, or as to whether Bayer violated FDA law. Thus, Buckman

   does not require exclusion of his statements (Doc. 2100, p. 19). Dr. Disciullo,

   plaintiffs argue, opines, “that the label understates the risk of VTE and overstates

   the benefits because it does not contain all of the available medical evidence.” As

   plaintiffs state this opinion is from the perspective of a practicing clinician, not a

   regulatory expert, it is proper (Doc. 2100, p. 19).




                                        Page 26 of 46
         Case 3:09-cv-04980-SI
Case 3:09-md-02100-DRH         Document
                         Document 2186 118-5    Filed 05/07/19
                                        Filed 12/16/11   Page 27Page
                                                                 of 4628Page
                                                                         of 47 ID #23734




                                     c. Warning Label Opinions Admissible Under
                                        Daubert

                                             i. Dr. Bercy-Roberson

                                                    1. Qualifications

          As a practicing OB/GYN tasked with making prescription decisions on a

   daily basis, Dr. Bercy-Roberson is qualified to opine as to how certain knowledge,

   obtained through studies, reports, and internal Bayer documents, would have

   affected her previous prescription-related decisions. Dr. Bercy-Roberson does not

   require expertise in FDA regulations to opine in this manner, as she does not

   comment on the conduct of the FDA. Further, doctors are “fully qualified to opine

   on the medical facts and science regarding the risks and benefits of [drugs] . . .

   and to compare that knowledge with what was provided in the text of labeling and

   warnings for FDA approved drugs.” In re Diet Drugs Prods. Liab. Litig., MDL

   1203, 2000 WL 876900, * 11 (E.D. Pa. June 20, 2000).                         Thus, Dr. Bercy-

   Roberson is qualified to render an opinion as to the drug label’s completeness

   and accurateness. See id.

          Bayer argues Buckman provides for exclusion of Dr. Bercy-Roberson’s at

   issue statements.5 See Buckman, 531 U.S. at 350-51. In Buckman, patients

   claimed to have suffered injuries from implantation of orthopedic bone screws in

   their spines. The patients brought suit alleging that a regulatory consultant to a

   manufacturer made fraudulent representations to the FDA in the course of

   5
     Although the Court finds this argument more akin to a motion in limine, the parties categorize it
   according to whether the Dr. Bercy-Roberson and Dr. Disciullo are qualified to opine in this
   manner. The Court analyzes it accordingly.


                                            Page 27 of 46
         Case 3:09-cv-04980-SI
Case 3:09-md-02100-DRH         Document
                         Document 2186 118-5    Filed 05/07/19
                                        Filed 12/16/11   Page 28Page
                                                                 of 4629Page
                                                                         of 47 ID #23735




   obtaining approval to market the screws. The Supreme Court held that state-law

   fraud-on-the-FDA claims were pre-empted by federal law, specifically the Federal

   Food, Drug, and Cosmetic Act (FDCA). Id. at 348. The Supreme Court found

   that as the FDA was empowered to punish and deter fraud against the FDA,

   allowance of state-law fraud-on-the-FDA claims might skew its authority. Id.

         Buckman is a claim preemption case focusing on fraud-on-the-FDA claims,

   not an evidence preclusion case. See Bausch v. Stryker Corp., 630 F.3d 546,

   557 (7th Cir. 2010) (“But the Buckman court specifically distinguished such

   ‘fraud-on-the-agency’ claims, i.e., claims not related to a field of law that states

   had traditionally occupied, from claims based on state law tort principles . . . .”).

   Further, a comparison between Buckman and the landmark case Wyeth v.

   Levine, 555 U.S. 555 (2009), demonstrates Buckman is distinguishable from the

   case at hand. The Supreme Court made clear in Wyeth that federal law does not

   prevent judges and juries in failure to warn cases from considering a drug

   companies compliance with FDA regulations. Wyeth, 555 U.S. at 568-73.

         Plaintiffs   offer   the   instant   statements   of   Dr.   Bercy-Roberson   in

   demonstration of her belief that Bayer was aware of certain pre-approval cases of

   VTE. Dr. Bercy-Roberson opines she would have made different prescription-

   related decisions had Bayer previously made this information available to

   physicians. Thus, Buckman does not hold the statements inadmissible. See In

   re Trasylol Prods. Liab. Litig., 763 F. Supp. 2d 1312, 1331 (S.D. Fla. 2010)

   (stating, “[p]laintiffs are free to argue whether and what information, if relevant,



                                        Page 28 of 46
         Case 3:09-cv-04980-SI
Case 3:09-md-02100-DRH         Document
                         Document 2186 118-5    Filed 05/07/19
                                        Filed 12/16/11   Page 29Page
                                                                 of 4630Page
                                                                         of 47 ID #23736




   was withheld from them or their prescribing physicians or untimely disclosed to

   them or their prescribing physicians”). Thus, Dr. Bercy-Roberson’s experience as

   a prescriber of COCs, coupled with her reading of relevant medical journals and

   studies, qualify her to opine in this manner.

                                              2. Reliability

         Dr. Bercy-Roberson explains in her report the reasoning for her opinion as

   to Bayer’s alleged knowledge of pre-approval VTE risk. Dr. Bercy-Roberson states

   she read FDA letters, an FDA analysis of VTEs, a February 2003 article published

   in BMJ, a letter from Dr. Said Shakir submitted to the British Medical

   Authorities, and various other data and reports. Thus, as Dr. Bercy-Roberson’s

   opinion based on peer-reviewed sources and data, her methodology is sound.

   The correctness of her opinion is an issue left to the trier of fact’s determination.

                                       ii. Dr. Anthony Disciullo

                                              1. Qualifications

         As Bayer again makes comparable arguments concerning the exclusion of

   warning labels opinions of both Dr. Bercy-Roberson and Dr. Disciullo, the Court

   reincorporates the reasoning stated above as to Dr. Disciullo.           As plaintiffs

   similarly clarify that Dr. Disciullo will not opine as to the FDA’s conduct,

   Buckman similarly does not require exclusion of his opinions. As Dr. Disciullo is

   also opining from the perspective of a physician, not from that of a regulatory

   expert, he is qualified to opine in this manner.




                                       Page 29 of 46
         Case 3:09-cv-04980-SI
Case 3:09-md-02100-DRH         Document
                         Document 2186 118-5    Filed 05/07/19
                                        Filed 12/16/11   Page 30Page
                                                                 of 4631Page
                                                                         of 47 ID #23737




                                              2. Reliability

         Dr. Disciullo bases his opinion as to Bayer’s failure to provide him with all

   information relevant to COC prescription-related decisions on relevant medical

   literature he opines indicates an increased VTE risk among YAZ and Yasmin

   users. Additionally, his reading of internal Bayer documents informs his opinion.

   Moreover, Dr. Disciullo relies on his years of interactions with Bayer sales

   representatives. Thus, as based on extensive clinical experience and his review of

   the relevant record, Dr. Disciullo’s opinions are reliable.

                                d. Dr. Bercy-Roberson’s “Ethical” Opinions

         Bayer further argues Dr. Bercy-Roberson improperly opines as to whether

   Bayer acted ethically respecting YAZ and Yasmin marketing (Doc. 2110, p. 11).

   For example, Dr. Bercy-Roberson’s report states, “Bayer expressed more concern

   over the impact that this would have in the media and with regulatory authorities,

   than it did for patient safety” (Doc. 2110-2, p. 9). Bayer also seeks exclusion of

   Dr. Bercy-Roberson’s statement that Bayer “lured” patients and physicians into a

   “false sense of security” regarding the safety of YAZ and Yasmin (Doc. 2110-2, p.

   10) and that Bayer “engaged in aggressive detailing of prescribing physicians in its

   efforts to market its DRSP-containing COCs, including a campaign aimed at

   getting prescribing physicians to switch from older, safer combined hormonal

   contraceptives on the market" (Doc. 2110-2, p. 11).     Bayer argues these opinions

   are speculative and improper as the subject of expert testimony, due to their non-

   technical, specialized, or scientific nature (Doc. 2110, p. 11-12).


                                      Page 30 of 46
         Case 3:09-cv-04980-SI
Case 3:09-md-02100-DRH         Document
                         Document 2186 118-5    Filed 05/07/19
                                        Filed 12/16/11   Page 31Page
                                                                 of 4632Page
                                                                         of 47 ID #23738




         Plaintiffs counter that the statements at issue do not improperly speculate

   as to the mindset of other practicing physicians, nor are they improper “ethics”

   opinions.    As to Dr. Bercy-Roberson's statement concerning media impact,

   plaintiffs contend this is a statement formed after reading Bayer internal emails

   concerning the repercussions of certain events in the Netherlands reported in the

   BMJ (Doc. 2124, p. 20) (citing Doc. 2124-12, p. 2) (stating, "Don and I discussed

   another strategy for dealing with [BMJ]"). Plaintiffs argue Dr. Bercy-Roberson's

   statement is the opinion of an OB/GYN based on "sufficient expertise to

   understand the Significance of the BMJ article and to opine about Bayer's

   response to it" (Doc. 2124, p. 20). It is not, plaintiffs argue, an opinion as to the

   ethical correctness of Bayer's reaction (Doc. 2124, p. 20).

         Further, as to Bayer's argument that exclusion of Dr. Bercy-Roberson's

   statement that Bayer "lured" physicians and patients into a "false sense of

   security" is required, plaintiffs counter this statement is not speculative. Plaintiffs

   argue it is based on Dr. Bercy-Roberson's review of Bayer's marketing documents

   and her own experience and expertise as a practicing OB/GYN, as she experienced

   first-hand the effect these marketing techniques had on her practice of prescribing

   COCs (Doc. 2124, p. 20).         Further, plaintiffs argue, Dr. Bercy-Roberson's

   statement does not categorize Bayer's actions as "good" or "bad," it merely

   describes their effect on her clinical practice (Doc. 2124, pp. 20-21).

         Finally, as to Dr. Bercy-Roberson's statement concerning "aggressive

   detailing of prescribing physicians," plaintiffs argue she is opining as to her



                                       Page 31 of 46
         Case 3:09-cv-04980-SI
Case 3:09-md-02100-DRH         Document
                         Document 2186 118-5    Filed 05/07/19
                                        Filed 12/16/11   Page 32Page
                                                                 of 4633Page
                                                                         of 47 ID #23739




   experience as a doctor "at the receiving end of this campaign," not as to Bayer's

   ethics or morals (Doc. 2124, p. 21). As Dr. Bercy-Roberson does not state an

   opinion as to "how an ethical company would act," plaintiffs contend her

   statement is admissible and proper as an expert opinion (Doc. 2124, p. 21).

                                e. Dr. Anthony Disciullo’s “Ethical” Opinions

         Bayer   states   Dr.   Disciullo   offers   several   opinions   impermissibly

   commenting on the moral and ethical correctness of Bayer’s marketing

   techniques.   Specifically, Dr. Disciullo’s statement that, “despite the fact that

   prescribers and users of Bayer’s products depend on Bayer to communicate

   truthfully with them about the risks and benefits of their products, Bayer opted

   not to engage in such honest discourse” (Doc. 2017, p. 13) (citing 2100-1, p. 10).

   Bayer argues this, and opinions Dr. Disciullo stated in his deposition concerning

   marketing techniques Bayer employed, require exclusion as the improper subject

   of expert testimony due to their speculative and ethical nature (Doc. 2017, p. 14)

   (citing Doc. 2100-3, p. 303: 22-25) (stating, “I don’t want to accuse the reps of bad

   conduct because I think that implies willful misbehavior, but I think they were in

   a way victims of their own marketing programs”).

         Plaintiffs respond that Bayer takes Dr. Disciullo’s disputed statements out

   of context (Doc. 2100, p. 20). As Dr. Disciullo bases his opinion that Bayer acted

   inappropriately in not providing complete and accurate information on his own

   personal experience in addition to internal Bayer documents, plaintiffs contend, it

   is not speculative.     Further, plaintiffs contend as Dr. Disciullo does not



                                      Page 32 of 46
         Case 3:09-cv-04980-SI
Case 3:09-md-02100-DRH         Document
                         Document 2186 118-5    Filed 05/07/19
                                        Filed 12/16/11   Page 33Page
                                                                 of 4634Page
                                                                         of 47 ID #23740




   improperly opine as to “how an ethical company would act,” the opinions are

   permissible (Doc. 2100, p. 21).

                                      i.   “Ethical” Opinions Admissible Under
                                           Daubert

                                             1. Dr. Bercy-Roberson

                                                   a. Qualifications

         The Court finds the disputed statements are not improper ethical opinions.

   Dr. Bercy-Roberson’s opinion as to Bayer’s concern with media impact is not

   speculative. An internal Bayer email forms the basis of this opinion. Dr. Bercy-

   Roberson’s experience as a physician qualifies her to opine as to her

   interpretation of this email. Her opinion Bayer “lured” her into a “false sense of

   security” is similarly non-speculative.   It is based on her first-hand experience

   with Bayer marketing.      Her opinion as to Bayer’s “aggressive detailing of

   prescribing physicians” is similarly based. Moreover, Dr. Bercy-Roberson does

   not categorize these action as “good” or “bad,” she is simply opining as to her

   personal experience as an OB/GYN prescriber of COCs, including YAZ and

   Yasmin. Accordingly, Dr. Bercy-Roberson is qualified to opine in this manner.

                                                   b. Reliability

         Dr. Bercy-Roberson’s reading of internal Bayer emails and published

   medical journals form the basis of her opinion. She cites to her reading of the

   BMJ article as informing her interpretation of the internal Bayer emails on which

   she bases her opinion as to its concern with media impact. Further, her first-

   hand experience as an OB/GYN provides the basis for her opinion concerning

                                     Page 33 of 46
         Case 3:09-cv-04980-SI
Case 3:09-md-02100-DRH         Document
                         Document 2186 118-5    Filed 05/07/19
                                        Filed 12/16/11   Page 34Page
                                                                 of 4635Page
                                                                         of 47 ID #23741




   Bayer’s aggressive marketing techniques. Accordingly, these statements are based

   on reliable methodology and admissible.

                                             2. Dr. Disciullo

                                                    a. Qualifications

         Again, the Court finds Dr. Disciullo possesses similar qualifications to Dr.

   Bercy-Roberson to opine in this manner. As plaintiffs clarify, Dr. Disciullo draws

   on specific, personal experiences with Bayer sales representatives, his opinions

   are not speculative. Moreover, Dr. Disciullo does not comment on “how an ethical

   company would act.” As Dr. Disciullo also bases his opinion on internal Bayer

   documents in addition to his own experience as a prescribing physician, he is

   similarly qualified to opine in this manner.

                                                    b. Reliability

         Dr. Disciullo bases his opinions as to Bayer’s conduct on the same

   documents and categorical experience as Dr. Bercy-Roberson’s similar opinions.

   Accordingly, they are reliable and admissible.

                                f. Dr. Bercy-Roberson’s         “Other   Practitioner”
                                   Opinions

         Lastly, Bayer seeks exclusion of certain statements of Dr. Bercy-Roberson it

   alleges opine as to "reasons why physicians in general prescribed Yaz or Yasmin

   and the reasons their patients in general requested a prescription" (Doc. 2110, p.

   12). Specifically, Bayer seeks exclusion of Dr. Bercy-Roberson's statement, "[t]he

   labels lead prescribers (like myself), and their patients, and regulatory authorities

   to believe the EE exposure, including the variability of delivery, was much lower

                                      Page 34 of 46
         Case 3:09-cv-04980-SI
Case 3:09-md-02100-DRH         Document
                         Document 2186 118-5    Filed 05/07/19
                                        Filed 12/16/11   Page 35Page
                                                                 of 4636Page
                                                                         of 47 ID #23742




   than reality" (Doc. 2110-2, p. 6). Similarly, Dr. Bercy-Roberson's statement that

   healthcare providers "assumed that the new drug is as safe and has more added

   benefits than the old drug" (Doc. 2110-2, p. 10).                In addition, her statement

   discussed previously concerning her opinion that Bayer "lured" patients and

   prescribers into a "false sense of security" (Doc. 2110-2, p. 10). Finally, Bayer

   seeks exclusion of Dr. Bercy-Roberson's statement that, "[t]here is ample evidence

   that sales representatives similarly overstated the benefits of both Yasmin and Yaz

   products in their communications with prescribing physicians the net effect being

   that physicians (and their patients) were willing to switch from other, safer COCs"

   (Doc. 2110-2, p. 11).        Bayer argues these statements are inadmissible as Dr.

   Bercy-Roberson is improperly speculating as to the state of mind of other

   physicians (Doc. 2110, p. 13).6

          Plaintiffs respond Dr. Bercy-Roberson's statements are proper "as a

   prescriber of Yasmin and Yaz ... should be permitted to testify as to her own

   observations in her own clinical practice about the role of sales representatives,

   marketing materials, and how their messages influence physicians and patients"

   (Doc. 2124, p. 22).        Plaintiffs state, "Dr. Bercy-Roberson will not testify that

   individual physicians would have prescribed another pill had the safety risks been

   manifest, but rather, her testimony concerns the importance of the benefit risk



   6
     Bayer cites to Dr. Bercy-Roberson's deposition for the basis of this contention. Bayer asked her.
   "[y]ou don’t know to what extent any Individual prescriber was actually influenced by any
   promotional materials of Bayer's, correct?" Dr. Bercy-Roberson replied, "[o]ther than myself? . . .
   No" (Doc. 2110-1, pp. 51-52: 20-25, 1-2).



                                            Page 35 of 46
         Case 3:09-cv-04980-SI
Case 3:09-md-02100-DRH         Document
                         Document 2186 118-5    Filed 05/07/19
                                        Filed 12/16/11   Page 36Page
                                                                 of 4637Page
                                                                         of 47 ID #23743




   calculation and the fact that a doctor needs accurate information about both the

   benefits and the risks in order to appropriately counsel her patients" (Doc. 2124,

   p. 23). Thus, plaintiffs contend Dr. Bercy-Roberson's experience as a prescriber

   of COCs provides a proper basis for the statements at issue (Doc. 2124, pp. 22-

   23).

                               g. Dr. Disciullo’s “Other Practitioner” Opinions

          Bayer seeks exclusion of certain statements of Dr. Disciullo it states also

   impermissibly opine as to “reasons why physicians in general prescribed Yaz and

   Yasmin and the reasons their patients in general requested a prescription” (Doc.

   2017, p. 15). Specifically, Bayer seeks exclusion of Dr. Disciullo’s statement that

   Bayer’s “comprehensive off-label, unsubstantiated and/or otherwise misleading

   advertising and promotion of Yasmin and Yaz . . . encouraged prescribers/users of

   Yasmin/Yaz who otherwise would have used a different, safer oral contraceptive,

   to prescribe/use Yasmin/Yaz instead” (Doc. 2100-1, p. 9). Further, his statement

   that, “[w]omen and their physicians were mis-led by the promotional tactics of

   Bayer into thinking that these ‘low dose’ pills were safe or safer than older LNG-

   containing pills, and that the additional benefits that were promoted for both

   Yasmin and Yaz would justify switching the women from their existing [COC]

   regimens” (Doc. 2100-1, p. 5-6). Lastly, Bayer seeks exclusion of Dr. Disciullo’s

   statement that, “the net result” of Bayer’s marketing “was to encourage busy

   practitioners- who do not have time to conduct independent research on the safety

   of new products- to accommodate their patients when they would ask to be



                                     Page 36 of 46
         Case 3:09-cv-04980-SI
Case 3:09-md-02100-DRH         Document
                         Document 2186 118-5    Filed 05/07/19
                                        Filed 12/16/11   Page 37Page
                                                                 of 4638Page
                                                                         of 47 ID #23744




   switched to either Yasmin or Yaz” (Doc. 2100-1, p. 5).                       Bayer argues these

   statements are impermissibly speculative as Dr. Disciullo states he has never

   conducted a study or survey of reasons why physicians prescribed YAZ or Yasmin

   (Doc. 2017, p. 15-16).7

          Plaintiffs respond that as a prescriber of YAZ and Yasmin, Dr. Disciullo can

   permissibly opine as to his observations of his own clinical practice concerning

   the role of sales representatives, marketing materials, and their influence on

   physicians and patients (Doc. 2100, p. 21). Plaintiffs argue these opinions are not

   speculative, as based on Dr. Disciullo’s own experience teaching clinical OB/GYN

   courses at Harvard Medical School and in the administration of the OB/GYN

   department at Auburn Hospital.                 As Dr. Disciullo bases his opinions on

   experience, plaintiffs contend he is qualified to opine as to what information

   physicians consider important in the risk/benefit analysis (Doc. 2100, p. 22).

   Moreover, as Dr. Disciullo agrees he will not opine as to whether physicians

   would have prescribed another pill had the safety risks been manifest, plaintiffs

   contend his opinions are non-speculative and are proper (Doc. 2100, p. 23).




   7
     Bayer cites to Dr. Disciullo’s deposition as support for this contention. Bayer asked, “[s]ir, have
   you ever conducted any type of survey or study of the reasons physicians prescribed Yasmin or
   Yaz?” Dr. Disciullo replied, “I have not conducted such a survey.” Bayer then asked, “[h]ave you
   ever seen a study of the reasons a physician prescribed Yasmin or Yaz?” Dr. Disciullo replied, “I
   don’t know if I’ve seen studies, but I’ve certainly seen articles on the subject” (Doc. 2100-3, p. 168:
   17-24). Further, in response to the question, “[y]ou will not be offering opinions about why a
   particular physician prescribed Yasmin or Yaz to a particular patient in this case, will you?” Dr.
   Disciullo replied, “[t]hat’s true” (Doc. 2100-3, pp. 168-69: 25, 1-5).

                                             Page 37 of 46
         Case 3:09-cv-04980-SI
Case 3:09-md-02100-DRH         Document
                         Document 2186 118-5    Filed 05/07/19
                                        Filed 12/16/11   Page 38Page
                                                                 of 4639Page
                                                                         of 47 ID #23745




                                            i. “Other   Practitioner”  Opinions
                                               Admissible Under Daubert

                                                    1. Dr. Bercy-Roberson

                                                          a. Qualifications

         Plaintiffs contend Dr. Bercy-Roberson will not speculate as to whether

   individual physicians would have prescribed another pill had Bayer provided the

   alleged knowledge at issue.       Rather, plaintiffs state Dr. Bercy-Roberson’s

   testimony is limited to opinions concerning her own experience as a prescriber of

   COCs; specifically, her opinion concerning the need for access to certain benefit/

   risk calculations. As this opinion is based on years of personal experience and

   training and does not speculate as to the mindset of other physicians, Dr. Bercy-

   Roberson is qualified to opine in this manner.

                                                          b. Reliability

         Dr. Bercy-Roberson bases her opinions on numerous articles, studies,

   internal Bayer documents, and personal experience.        The correctness of these

   opinions is an issue of weight and credibility left to the jury.        As Dr. Bercy-

   Roberson explains the basis for her opinion, based on credible sources and

   experience, her opinions are proper and admissible.

                                                    2. Dr. Disciullo

                                                          a. Qualifications

         Once again, Dr. Disciullo is similarly qualified to opine in this manner as he

   also bases his opinions on his own clinical experience in addition to his

   experience as an educator at Harvard Medical School. Dr. Disciullo is qualified to

                                     Page 38 of 46
         Case 3:09-cv-04980-SI
Case 3:09-md-02100-DRH         Document
                         Document 2186 118-5    Filed 05/07/19
                                        Filed 12/16/11   Page 39Page
                                                                 of 4640Page
                                                                         of 47 ID #23746




   opine as to the information physicians deem relevant in making a risk/benefit

   analysis of medication. As he bases his opinions on his own experience, they are

   not speculative.   Notably, Dr. Disciullo clarifies he will not testify as to why a

   particular physician prescribed YAZ or Yasmin to a particular plaintiff (See Doc.

   2100-3, pp. 168-69: 25, 1-5).     Thus, he is qualified to opine as to his own

   personal experience prescribing COCs.

                                                         b. Reliability

         Dr. Disciullo bases his opinion on his own personal experience concerning

   information physicians deem important when making prescription-related

   decisions. Specifically, Dr. Disciullo explains the relevant criteria physicians use

   when evaluating prescription drugs (See Doc. 2100-1, p. 4). Thus, Dr. Disciullo

   does not state “bottom line” conclusions.      He explains the reasoning of his

   opinions based on relevant experience and documents. Thus, as Dr. Disciullo

   limits his testimony to own personal experience, his opinions are the product of a

   reliable methodology and are admissible.

           3. Certain Statements       for Which Bayer Seeks Exclusion: Dr.
              Disciullo-Specific

                  a. Opinions as to Effectiveness of YAZ or Yasmin

         Bayer further argues Dr. Disciullo is unqualified to opine as to whether YAZ

   or Yasmin effectively treat PMDD and moderate acne (Doc. 2017, p. 10). Bayer

   seeks exclusion of Dr. Disciullo’s opinion that, “[b]ased on [his] review of the

   clinical data from both the acne and PMDD trials [he could not] justify prescribing

   DRSP COCs in light of the marginal benefits demonstrated in the clinical trials

                                      Page 39 of 46
         Case 3:09-cv-04980-SI
Case 3:09-md-02100-DRH         Document
                         Document 2186 118-5    Filed 05/07/19
                                        Filed 12/16/11   Page 40Page
                                                                 of 4641Page
                                                                         of 47 ID #23747




   and based upon [his] own observation in clinical practice” (Doc. 2017, p. 10)

   (citing Doc. 2100-2, p. 3). Bayer argues as he cannot cite to specific literature or

   studies about PMDD, Dr. Disciullo is unqualified to opine in this manner.8

          Bayer also seeks exclusion of Dr. Disciullo’s opinion as to the invalidity of a

   study suggesting YAZ or Yasmin are more effective than other COCs in preventing

   pregnancy (Doc. 2017, p. 10) (citing Doc. 2100-2, p. 3). Bayer also argues, as Dr.

   Disciullo has never “done any analysis of the efficacy of Yaz for the treatment of

   acne,” he cannot opine as to YAZ or Yasmin’s ability to treat it (Doc. 2017, p. 10).

   Further, as Dr. Disciullo states he is not an expert in epidemiology, Bayer argues

   he is unqualified to opine as to the validity of an epidemiological study

   demonstrating the relative efficacy of YAZ or Yasmin to prevent pregnancy (Doc.

   2017, p. 11).

          Plaintiffs argue Dr. Disciullo is qualified to opine as to his belief that YAZ or

   Yasmin’s purported ability to treat PMDD and moderate acne do not justify

   prescribing YAZ or Yasmin (Doc. 2100, p. 16).                   Plaintiffs state Dr. Disciullo’s

   clinical experience informs his belief that COCs are not the most effective means

   of treating PMDD or moderate acne. Dr. Disciullo relies on his reading of relevant

   literature, plaintiffs argue, in addition to his daily practice of weighing the benefits

   and risks of prescription medications, in forming this opinion (Doc. 2100, p. 16).

   Moreover, plaintiffs contend, Dr. Disciullo explains that in his opinion other

   8
    Bayer cites to Dr. Disciullo’s deposition as the basis of this contention. Bayer asked, “[c]an you
   point me to anything that I could go look up on the computer or in a library that supports your
   opinions that you plan to give at trial about PMDD and the effectiveness of Yaz to treat it?” Dr.
   Disciullo replied, “[s]itting here right now, I can’t point you to anything specific” (Doc. 2100-3, p.
   185: 18-24).

                                             Page 40 of 46
         Case 3:09-cv-04980-SI
Case 3:09-md-02100-DRH         Document
                         Document 2186 118-5    Filed 05/07/19
                                        Filed 12/16/11   Page 41Page
                                                                 of 4642Page
                                                                         of 47 ID #23748




   medication exists that more efficiently treats PMDD (Doc. 2100, p. 17). Thus,

   plaintiffs cite to Dr. Disciullo’s years of experience prescribing YAZ or Yasmin and

   his knowledge gleaned from relevant literature regarding the VTE risks of

   hormonal COCs, as forming the basis of his opinion (Doc. 2100, p. 17).

                          i. Dr. Disciullo’s Opinions as to Effectiveness of YAZ or
                             Yasmin permissible Under Daubert

                               1. Qualifications

         Dr. Disciullo’s bases his opinion as to the merits of prescribing COCs to

   treat PMDD and moderate acne on his years of experience as a prescriber of

   COCs. Although Dr. Disciullo has never personally conducted an analysis of YAZ

   or Yasmin’s effectiveness as to acne treatment, he is qualified to opine, based on

   relevant experience and literature, in this manner. The fact he could not, on the

   spot, cite to a specific study concerning the effectiveness of YAZ or Yasmin to treat

   PMDD does not invalidate his testimony on this subject. Dr. Disciullo cites to

   numerous reports and studies, in addition to his own preference as a prescriber

   of COCs, as forming the basis of these opinions. Accordingly, Dr. Disciullo is

   qualified to opine in this manner.

                               2. Reliability

         Dr. Disciullo thoroughly explains the basis of his opinions in his report.

   Dr. Disciullo cites to the availability of other medication that also treat PMDD and

   moderate acne. Based on this availability, Dr. Disciullo believes the risks of YAZ

   and Yasmin outweigh the benefits. He bases this opinion on his reading of the

   relevant available literature concerning the safety of YAZ or Yasmin, in addition to

                                        Page 41 of 46
         Case 3:09-cv-04980-SI
Case 3:09-md-02100-DRH         Document
                         Document 2186 118-5    Filed 05/07/19
                                        Filed 12/16/11   Page 42Page
                                                                 of 4643Page
                                                                         of 47 ID #23749




   his own experience. Bayer is free to attack the credibility of this opinion on cross-

   examination. However, as Dr. Disciullo bases his opinion on his own relevant

   experience, in addition to medical studies and reports, it is reliable and

   admissible.

                  b. Relevancy of Testimony Concerning Dr. Disciullo’s Own
                     Practice and Patient Population

         Bayer also argues certain statements of Dr. Disciullo require exclusion as

   irrelevant under Fed. R. Evid. 402. For example, Bayer argues Dr. Disciullo’s

   statement, “[i]n my practice, we are regularly visited by sales reps from the

   various companies who are clearly attempting to encourage the use of their own

   companies’ products, and Bayer is well-represented in this regard,” is

   impermissible as it does not prove or disprove any fact at issue in any plaintiff’s

   case (Doc. 2017, p. 16).      Bayer argues this and similar statements require

   exclusion as jurors may “improperly extrapolate Dr. Disciullo’s experiences as the

   experiences of plaintiffs’ prescribing physicians” (Doc. 2017, p. 17).

         Plaintiffs contend the Court should permit Dr. Disciullo to testify in this

   manner, as his testimony is relevant to the dispute. As Dr. Disciullo is opining as

   to the relative safety of YAZ or Yasmin, plaintiffs contend, his testimony regarding

   his own experience with the sales tactics of Bayer representatives and its relation

   to his current views concerning the prescription of COCs is relevant (Doc. 2100,

   p. 23). Moreover, plaintiffs argue Dr. Disciullo’s testimony will not cause jury

   confusion as he is clearly testifying as to his own personal clinical experience

   (Doc. 2100, p. 23).

                                      Page 42 of 46
         Case 3:09-cv-04980-SI
Case 3:09-md-02100-DRH         Document
                         Document 2186 118-5    Filed 05/07/19
                                        Filed 12/16/11   Page 43Page
                                                                 of 4644Page
                                                                         of 47 ID #23750




                         i. Relevancy of Testimony Improper for Resolution at
                            This Time

         The Court finds resolution of the purported testimony’s relevancy under

   Fed. R. Evid. 402 is more appropriately addressed at trial.        Accordingly, the

   Court does not comment as to the testimony’s relevancy at this time.

                  c. Opinions Concerning Alleged Future Damages

         Lastly, Bayer argues Dr. Disciullo states impermissible opinions as to “the

   long term consequences of VTE,” requiring exclusion under Fed. R. Evid. 403 as

   any marginally probative value is outweighed by “danger of unfair prejudice,

   confusion of the issues, or misleading [of] the jury” (Doc. 2017, p. 17).       For

   example, Bayer seeks exclusion of Dr. Disciullo’s statement that, “[a]ny woman of

   child bearing years who has a blood clot would be considered and treated as a

   ‘high risk’ pregnancy” (Doc. 2100-1, p. 10). Further, Bayer seeks exclusion of Dr.

   Disciullo’s statement that patients with a history of blood clot will “inevitably be

   anti-coagulated prior to even minor surgical procedures, which could include any

   manner of gynecological surgery” (Doc. 2100-1, p. 11).      In addition to Bayer’s

   arguments concerning the prejudicial value of these statements, it also contends

   these and similar statements require exclusion as improper speculation

   concerning the long-term consequences of VTE that Dr. Disciullo’s experience as a

   gynecological surgeon does not qualify him to testify concerning (Doc. 2017, pp.

   17-18).

         Plaintiffs respond Dr. Disciullo’s experience treating patients with VTE

   qualifies him to testify as to experientially related facts and opinions regarding

                                     Page 43 of 46
         Case 3:09-cv-04980-SI
Case 3:09-md-02100-DRH         Document
                         Document 2186 118-5    Filed 05/07/19
                                        Filed 12/16/11   Page 44Page
                                                                 of 4645Page
                                                                         of 47 ID #23751




   future damages (Doc. 2100, pp. 23-24). Plaintiffs contend under United States v.

   Frazier, 387 F.3d 1244, 1263 (11th Cir. 2004), Dr. Disciullo’s testimony is

   proper as he “explain[s] how [his] experience led to the conclusion reached, why

   that experience [forms] a sufficient basis for the opinion, and just how that

   experience [is] reliably applied to the facts of the case in order to avoid sharing

   information that could unduly influence the jury” (Doc. 2100, p. 24).        As Dr.

   Disciullo’s explained at his deposition that, he has “to keep up with patients with

   [VTEs] because it happens in the course of what [he does] for a living . . . if a

   patient comes in and has this complicating problem, [he deals] with it in what [he

   feels] is the proper fashion. So for that patient [he is] the expert” (Doc. 2100, p.

   24) (citing 2100-3, p. 110: 11-21).      Thus, plaintiffs argue, Dr. Disciullo is

   qualified to opine as to the long-term consequences of VTE due to his thirty years

   of experience as a gynecologist and surgeon, diagnosing and counseling patients

   with VTE and post VTE issues (Doc. 2100, p. 25).

                                      i. Testimony not More Prejudicial Than
                                         Probative

         To the extent Bayer seeks exclusion of Dr. Disciullo’s testimony as to

   possible future consequences of VTE under Fed. R. Evid. 403, the Court finds the

   evidence at issue is more probative of the issues at bar and helpful to the jury,

   than it is prejudicial.




                                     Page 44 of 46
         Case 3:09-cv-04980-SI
Case 3:09-md-02100-DRH         Document
                         Document 2186 118-5    Filed 05/07/19
                                        Filed 12/16/11   Page 45Page
                                                                 of 4646Page
                                                                         of 47 ID #23752




                                     ii. Testimony Concerning Alleged Future
                                         Damages Permissible Under Daubert

                                                  a. Qualifications

         The Court finds Dr. Disciullo is qualified to opine as to the long-term

   consequences of VTE due to his experience as a gynecological surgeon. As stated

   throughout this Order, a physician does not require specialized, expert knowledge

   of a certain medical field to opine based on his or her own medical experience.

   Dr. Disciullo’s experience treating patients suffering from VTE qualifies him to

   testify concerning the consequences of VTE.

                                                  b. Reliability

         Dr. Disciullo bases his opinion on his own, personal experience treating

   patients with VTE. Thus, these opinions are not speculative as he cites how his

   experience led him to the disputed conclusions and can explain this connection in

   a way that will not confuse the jury. He links his opinions as to the effect of VTE

   on anti-coagulation, high-risk pregnancy, and Hormone Replacement Theory to

   his relevant medical experience treating gynecological patients. He cites to these

   effects as relevant to the risk/benefit analysis he performs when prescribing

   drugs. Once again, Bayer may challenge the credibility of Dr. Disciullo’s opinions

   on cross-examination.     However, as he bases his opinions on a reliable

   methodology, they are properly admissible.

                                        CONCLUSION

         For the foregoing reasons, the Court finds Dr. Bercy-Roberson and Dr.

   Disciullo qualified to opine as to the matters stated in their expert reports, as

                                     Page 45 of 46
         Case 3:09-cv-04980-SI
Case 3:09-md-02100-DRH         Document
                         Document 2186 118-5    Filed 05/07/19
                                        Filed 12/16/11   Page 46Page
                                                                 of 4647Page
                                                                         of 47 ID #23753




   explained and clarified in plaintiffs’ responses to Bayer’s motions (Docs. 2124 and

   2100). Further, these opinions, as grounded in credible articles, studies, reports,

   internal Bayer documents, and personal experience are based on a reliable

   methodology. Accordingly, Bayer’s arguments seeking exclusion of their opinions

   are relevant to the weight and credibility of the proposed testimony. As such,

   Bayer’s motions to exclude testimony of Garbielle Bercy-Roberson, M.D., and

   Anthony Disciullo, M.D., are DENIED (Docs. 2110 and 2017).



   SO ORDERED

                      David R. Herndon
                      2011.12.16
                      17:27:39 -06'00'
   Chief Judge
   United States District Court                       Date: December 16, 2011




                                     Page 46 of 46
